DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 5, 14, and 17 in the reply filed on May 11th, 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 14, and 17 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a method of nature without significantly more. The claims recite the use of naturally occurring strains of Aliivibrio njordis, Aliivibrio balderis and/or Aliivibrio nannie which are not markedly different from those found in nature. This judicial exception is not integrated into a practical application because the act of applying the bacteria to fish in water does not add a meaningful limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite methods that are found outside of nature and therefore require a degree of novelty.
Regarding claim 1, the bacteria were isolated from dead fish [instant specification, pgs 16 – 17].  It is reasonable to assume that these fish were exposed to the bacteria already present in the water as 
Regarding claims 5 and 17, the bacteria were discovered in dead salmon, a member of the family Salmonidae.  It is reasonable to believe that these fish are regularly infected by the probiotic species in the claims.
Regarding claim 14, there is no way to determine how long a fish may swim through an area with these bacteria present.  It is reasonable to believe that some fish would swim into an area with the claimed Aliivibrio sp. and then swim out.  Because of this, the claim is indistinguishable from a natural process.
These claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791